Citation Nr: 0515985	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-25 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensable rating for residuals of a 
gunshot wound of the right forearm, above the right wrist, 
involving muscle group VII, major (right forearm disability).

2.  Entitlement to compensable rating for residuals of a 
gunshot wound of the left forearm, above the left wrist, 
involving muscle group VII, minor (left forearm disability).

3.  Entitlement to compensable rating for a scar as a 
residual of a shrapnel wound of the left chest.

4.  Entitlement to an increased rating for anxiety reaction 
(psychiatric disability), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and friends


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to compensable evaluations for right forearm 
disability, left forearm disability, shrapnel wound scar of 
the left chest, and to an evaluation in excess of 30 percent 
for his psychiatric disability.  The veteran perfected a 
timely appeal of these determinations to the Board.  

During his April 2003 RO hearing, the veteran asserted that 
he had a respiratory disability that was secondary to his 
service-connected shrapnel wound scar of the left chest 
and/or psychiatric disability.  To date, this informal claim 
has not been considered by VA and it is referred to the RO 
for appropriate action.

In April 2005, the veteran and another witness, accompanied 
by the veteran's representative, testified at a hearing held 
at the local VA office before the undersigned Veterans Law 
Judge (formerly known as a Member of the Board).

In June 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his right 
forearm disability is his major upper extremity and his left 
forearm disability is his minor upper extremity.

2.  The veteran's right forearm disability is manifested by 
limitation of right wrist dorsiflexion to 5 degrees, with 
significant pain that was objectively demonstrated on VA 
examination, reflecting severe limitation of dorsiflexion as 
a residual of a gunshot wound injury to muscle group VII, 
which is productive of moderately severe residual impairment 
to muscle group VII; the condition also results in functional 
impairment analogous to favorable ankylosis of the major 
wrist.  

3.  The veteran's right forearm disability is manifested by 
moderate incomplete paralysis of the median nerve, with 
atrophy of the muscles of the hand and thumb and residual 
weakness; however, the preponderance of the evidence is 
against a finding of severe incomplete paralysis of the 
median nerve.

4.  The veteran's left forearm disability is manifested by 
limitation of left wrist with significant pain that was 
objectively demonstrated on VA examination as a residual of a 
gunshot wound injury to muscle group VII, which is productive 
of moderate residual impairment to muscle group VII.  

5.  The veteran's left forearm disability is manifested by 
mild incomplete paralysis of the median nerve; the 
preponderance of the evidence is against a finding of 
moderate incomplete paralysis of the median nerve.

6.  Neither the former criteria for skin disabilities, 
including scars, in effect when the veteran filed his claims 
for increased ratings, nor the revised criteria, which became 
effective August 30, 2002, are more favorable to the 
veteran's claims.

7.  The preponderance of the evidence shows that the 
veteran's residual scar on his right forearm is neither 
tender nor painful on objective demonstration, and that it is 
not productive of any limitation of motion.

8.  The preponderance of the evidence shows that the 
veteran's residual scar on his left forearm is neither tender 
nor painful on objective demonstration, and that it is not 
productive of any limitation of motion.

9.  The preponderance of the evidence shows that the 
veteran's shrapnel wound scar of the left chest is barely 
visible and is neither tender nor painful on objective 
demonstration; it also is not productive of any limitation of 
motion.

10.  The preponderance of the evidence shows that the 
veteran's anxiety reaction does not cause occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent evaluation for the 
veteran's musculoskeletal impairment of the right wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.69, 
4.71a, 4.73, Diagnostic Codes 5214, 5215, 5307 (2004).

2.  The criteria for a separate 30 percent evaluation for the 
veteran's neurological impairment of the right wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.69, 4.124a, 
Diagnostic Code 8515 (2004).

3.  The criteria for the assignment compensable rating for a 
scar on the veteran's right forearm as a residual of the 
service-connected right forearm disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800-
01, 7804-05 (2001, 2004).

4.  The criteria for a separate 10 percent evaluation for the 
veteran's musculoskeletal impairment of the left wrist have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.69, 
4.71a, 4.73, Diagnostic Codes 5215, 5307 (2004).

5.  The criteria for a separate 10 percent evaluation for the 
veteran's neurological impairment of the left wrist have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.69, 4.124a, 
Diagnostic Code 8515 (2004).

6.  The criteria for the assignment compensable rating for a 
scar on the veteran's left forearm as a residual of the 
service-connected left forearm disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7800-
01, 7804-05 (2001, 2004).

7.  The criteria for the assignment compensable rating for a 
shrapnel wound scar of the left chest have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804-05 
(2001, 2004).

8.  The criteria for the assignment of an evaluation in 
excess of 30 percent for anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to increased ratings for his service-
connected right forearm disability, left forearm disability, 
shrapnel wound scar of the left chest and psychiatric 
disability, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and a Supplemental Statement of the Case (SSOC) that 
provided notice of the law and regulations, as well as the 
reasons and bases for the RO's determinations.  By way of 
those documents, VA specifically advised the veteran to 
submit any evidence showing that his service-connected 
disabilities had increased in severity.  See Mayfield.  In 
addition, in the RO's February, May and December 2002, as 
well as its April 2004 "VCAA" letters, and at his April 
2003 RO hearing and April 2005 Board hearing, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claims.  The Board also notes that the RO 
has provided the veteran with the amended criteria for rating 
skin disabilities, including scars, that became effective on 
August 30, 2002.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Further, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the Board finds that the 
notices contained in VA's voluminous communications to the 
veteran, whether they were via letters, the SOC, the SSOC, or 
at the RO and Board hearings, when cobbled together, see 
Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Mayfield.  Once this has been accomplished, pending a showing 
of prejudice, see Mayfield, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notices, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102; see also Mayfield; Pelegrini.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as voluminous post-service private 
and VA medical records and reports, dated to 2005.  In 
addition, in March and April 2002, the veteran was afforded a 
battery of VA examinations to assess the nature, extent, 
severity and manifestations of his service-connected 
disabilities; he was also formally evaluated by VA in October 
1999.  Further, the claims folder includes transcripts of the 
April 2003 RO hearing and the April 2005 Board hearing, as 
well as copies of the veteran's statements and written 
argument submitted by or on his behalf.  

In light of the foregoing, and particularly in light of the 
Board's favorable determinations, i.e., finding that his 
right forearm disability warrants separate 30 percent 
evaluations for his distinct, non-overlapping musculoskeletal 
and neurological impairment, and finding his left forearm 
disability warrants separate 10 percent ratings for distinct, 
non-overlapping musculoskeletal and neurological impairment, 
the Board concludes that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claims or to give his 
representative a further opportunity to present additional 
evidence and/or argument, because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service records show that he sustained gunshot 
wound injuries to both of his upper extremities and a 
shrapnel wound of the left chest.  These records also reflect 
that the veteran was treated for psychoneurosis.  

In a May 1945 rating decision, the RO established service 
connection for a gunshot wound injury of the right forearm, 
above the right wrist, involving muscle group VII, with some 
sensory loss of fingers, incurred in combat, and assigned an 
initial 20 percent evaluation pursuant to Diagnostic Code 
3169 of the 1933 Schedule for Rating Disabilities, effective 
May 11, 1945; the RO also granted service connection for a 
gunshot wound injury of the left forearm, above the left 
wrist, involving muscle group VII, moderate, incurred in 
combat, and assigned an initial 10 percent evaluation 
pursuant to Diagnostic Code 3169 of the 1933 Schedule for 
Rating Disabilities, also effective May 11, 1945.  

In the May 1945 rating action, the RO also established 
service connection for a shrapnel wound of the left chest and 
assigned an initial 10 percent rating for this combat-
incurred disability under Diagnostic Code 0321 of the 1933 
Schedule for Rating Disabilities, effective May 11, 1945.  

Finally, in that same rating decision, the RO granted service 
connection for psychoneurosis, anxiety hysteria state, 
causing severe social and industrial incapacity, and assigned 
an initial 50 percent evaluation pursuant to Diagnostic Code 
1083of the 1933 Schedule for Rating Disabilities, effective 
May 11, 1945.  

The Board notes that the 1945 Schedule for Rating 
Disabilities became effective on April 1, 1946.  In a March 
1948 rating decision, the RO reduced the evaluation of the 
veteran's residuals of gunshot wound injuries to the right 
and forearms to noncompensably disabling under Diagnostic 
Code 5307, and the rating for his shrapnel scar of the left 
chest to noncompensably disabling under Diagnostic Code 7805, 
each effective May 26, 1948.  In addition, the RO reduced the 
evaluation of the veteran's anxiety reaction to 30 percent 
under Diagnostic Code 9400, also effective May 26, 1948.

A March 1950 formal VA special surgical and orthopedic 
examination report shows that the veteran objectively had 
"insignificant" scars on his right and left forearms, and 
that he reported that his shrapnel wound scar of the left 
chest "grown over and was no longer visible."  The 
examination revealed that the right and left forearm scars 
were well healed, and neither tender, fixed nor retracted.  
In addition, the physician stated that there was no 
underlying tissue loss.  The examiner also indicated that an 
examination of the veteran's chest failed to disclose any 
abnormality.  

In conjunction with a prior claim, in October 1999, the 
veteran was afforded a formal VA examination to assess the 
nature, extent and severity of his service-connected muscle 
and scar disabilities.  During the examination, the veteran 
denied having any symptoms stemming from the scars 
themselves, but reported having problems with his wrists, 
especially his right wrist; the veteran also complained of 
having reduced grip strength and hand weakness.  

The examination revealed that the veteran had right wrist 
dorsiflexion from zero to 5 degrees, and palmar flexion from 
zero to 50 degrees.  Left wrist dorsiflexion was from zero to 
45 degrees, and palmar flexion from zero to 40 degrees.  The 
examiner commented that the range of motion studies caused 
the veteran "significant pain."  In addition, strength 
testing disclosed that the veteran's right hand grip strength 
was 4 PSI (pounds per square inch) and his left grip strength 
was 7 PSI; the examiner commented that these findings 
disclosed significantly diminished grip strength.

The examination further revealed that the veteran had a scar 
on his right forearm that measured approximately 1.5 
centimeters by 0.5 centimeters.  In addition, the examiner 
reported that had decreased sensation from the scar to the 
third and fourth fingers on both sides of his hand; however, 
there was no tenderness, and it was productive of only 
slightly reduced pinprick sensation.  The left forearm a scar 
was approximately 2.0 centimeters by 0.5 centimeters and was 
nontender and slightly depressed.  The skin surrounding the 
scars was slightly lighter in color than his other scar but 
was otherwise "barely noticeable."  Finally, the examiner 
commented that he was unable to find the chest scar; he 
indicated that it had apparently resolved, with no signs of 
adhesions or tissue loss or complaints of tenderness.

The examiner diagnosed the veteran as suffering from 
residuals of trauma to the right and left arm, as well as to 
his chest.  With respect to his arms, he indicated that the 
veteran had median nerve damage of the right hand that was 
due to the in-service gunshot wound injury; he added that the 
veteran's right hand weakness was also a residual of the in-
service injury because it was significantly weaker than his 
left.

During the course of this appeal, the veteran was afforded a 
battery of VA examinations in March and April 2002.  At the 
outset of the March 2002 aid and attendance examination, the 
examiner noted that the veteran was right hand dominant.  The 
veteran complained of having decreased grip strength in both 
of his upper extremities, as well as chest pain and dyspnea 
on exertion.  He also noted that service connection was in 
effect for the veteran's anxiety disorder, and reported that 
he had memory problems, such as misplacing things, which he 
treated with Aricept.  The examiner indicated that the 
veteran had decreased right-sided grip strength, as compared 
to the left, but stated that these disabilities would be 
comprehensively evaluated at the orthopedic examination, 
which was conducted the following month.

At the outset of the April 2002 VA muscles examination 
report, the examiner stated that he had reviewed the 
veteran's claims folder, and he discussed the history of the 
veteran's right forearm and left forearm disabilities.  The 
physical examination revealed that there were faint scars on 
the right and left forearms that were not productive of any 
residual manifestations.  There was, however, muscle wasting 
in the first dorsal interosseous in the web space between the 
right thumb and index finger, and neurological testing 
revealed that he had bilateral carpal tunnel syndrome.  There 
was also a left scar that was visible but not tender.

The examiner diagnosed the veteran as having residuals of 
injuries to right and left muscle group VII, as well as a 
residual scar of the left chest due to a shrapnel injury.  
With respect to his hands, the examiner noted that the 
veteran had bilateral carpal tunnel syndrome, with some 
muscle wasting of the right hand.  Finally, he stated that 
the scars were not productive of residual impairment.

In March 2002, he was also afforded a VA psychiatric 
examination.  The examiner discussed the history of the 
veteran's psychiatric disability and indicated that the 
content of his speech was rational, goal-directed and 
articulate.  There was no evidence of tangentiality, 
loosening of associations or flight of ideas.  His memory was 
somewhat impaired, and the veteran did not report having 
auditory, visual or tactile hallucinations or delusions.  His 
affect was euthymic and he was mildly tearful.  The examiner 
stated that the veteran did not report having any homicidal 
or suicidal ideation, and that due to his physical 
disabilities, he spent much time at home.  He had 
relationships with friends and family, many of which he spoke 
with by phone, and had a good relationship with his spouse.

Based on his review of the pertinent records and interview of 
the veteran, the examiner reported that the veteran suffered 
from depression related to his physical impairment.  In this 
regard, he commented that the veteran was no longer able to 
fully care for himself.  The diagnoses were generalized 
anxiety disorder, "by a long diagnosed history," and 
adjustment disorder with depressed mood due to the fairly 
recent onset of worsening physical problems.  In addition, 
the examiner estimated that the veteran's Global Assessment 
of Functioning (GAF) score was 55.

In April 2003, the veteran testified at a hearing held before 
a hearing officer at the RO.  During the proceeding, the 
veteran emphasized that he had diminished grip strength in 
both of his hands due to the service-connected right and left 
forearm disabilities.  He also reported that as a consequence 
of his psychiatric disability he was very nervous and easily 
excited.  The veteran further testified that he received all 
his treatment for his service-connected disability at the 
Memphis, Tennessee, VA hospital.

At the April 2005 Board hearing, the veteran reiterated that 
he suffered from diminished grip strength and bilateral hand 
weakness.  As a result, he testified that he dropped things.  
He also reported that each of his residual scars were tender, 
and that he had some numbness and loss of sensation in the 
area near his left chest scar, and that the scars on his 
forearms were "scaly" and that he had to apply creams to 
treat them.  

With respect to his psychiatric disability, the veteran 
testified that he had impaired memory and concentration, and 
indicated that his spouse told him that he worried too much.  
In addition, he described himself as easily upset, anxious 
and irritable; however, he reported that he slept well.

VA outpatient treatment records, dated from the late 1990s to 
2005, reflect complaints, findings and conclusions consistent 
with that noted above.

II.  General provisions of increased rating claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, VA must consider whether the service-connected 
residuals of a veteran's gunshot wound injuries warrant 
separate ratings for the distinct, non-overlapping, muscle 
and neurological pathology, as well as for the residual 
scarring.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  

Under the laws administered by VA, disabilities of the upper 
extremities are rated under 38 C.F.R. § 4.71a.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69 (2004).  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his right upper extremity is 
his dominant extremity for rating purposes, and his left 
upper extremity is his minor shoulder for rating purposes.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(codified at 38 C.F.R. § 4.118).  In this regard, the Board 
notes that VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

III.  Claims for compensable ratings for the veteran's right 
forearm disability, left forearm disability and shrapnel 
wound scar of the left chest

A.  Right forearm disability

(i).  Musculoskeletal impairment

As noted above, this condition is currently evaluated as 
noncompensably disabling under Diagnostic Code 5307.  Under 
this code, a noncompensable rating is warranted for slight 
residual injury to Muscle Group VII (muscles arising from the 
internal condyle of the humerus:  Flexors of the carpus and 
long flexors of the fingers and thumb) of the major upper 
extremity.  A 10 percent evaluation requires moderate 
residual injury.  If the condition affects the major 
extremity, a 30 percent evaluation is warranted for 
moderately severe injury.  A 40 percent evaluation is 
warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.  The function of Muscle Group VII is flexion of 
the wrist and fingers.  Id.  

The veteran's right forearm disability could also be 
evaluated under Diagnostic Code 5215, which provides for a 
single 10 percent evaluation when palmar flexion of the major 
wrist is either limited in line with the forearm, or when 
dorsiflexion of the major wrist is less than 15 degrees.  

Further, Diagnostic Code 5214 governs ratings for ankylosis 
of the wrist.  Under Diagnostic Code 5214, a 30 percent 
rating may be assigned for favorable ankylosis of the wrist 
of the major extremity in 20 degrees to 30 degrees 
dorsiflexion.  A 40 percent evaluation may be assigned for 
ankylosis of the wrist of the major extremity in any other 
position except favorable; a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  A note following Diagnostic Code 5214 
provides that extremely unfavorable ankylosis will be rated 
as loss of use of the hand under Diagnostic Code 5125.  See 
38 C.F.R. § 4.71a, Note following Diagnostic Code 5214.  

Here, the October 1999 VA examiner reported that the 
veteran's right wrist dorsiflexion was limited from zero to 5 
degrees, with significant pain.  Further, although the 
veteran reported that his disability had worsened since the 
October 1999 VA examination, and the findings confirm 
increased disability, neither the March nor April 2002 VA 
examinations contain range of motion studies.  As such, the 
Board finds that the October 1999 range of motion studies are 
adequate for rating purposes.  Further, even without 
considering the DeLuca factors, the veteran's right forearm 
disability warrants at least a 10 percent rating under 
Diagnostic Code 5215.

Applying DeLuca, however, and given the findings of extremely 
limited dorsiflexion, i.e., he can barely move his right 
wrist, as well as the October 1999 examiner's comment that 
the range of motion studies objectively produced significant 
pain, the Board concludes that the disability picture most 
closely approximates moderately severe injury to residual 
injury to Muscle Group VII, thus warranting a 30 percent 
evaluation under Diagnostic Code 5307.

Further, in light of the severe limitation of motion of the 
right wrist, including evidence of pain on motion, and pain 
on use of the wrist, and in light of the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca, the Board alternatively concludes that the resulting 
right forearm disability impairment is equivalent to 
favorable ankylosis of the wrist of the major extremity.  As 
such, a 30 percent rating under Diagnostic Code 5214 would 
also is warranted.  

The Board notes that this determination is also consistent 
with the findings and conclusion contained in the March and 
April 2002 VA examination reports.  Further, because the 
findings of those evaluations are similar to those elicited 
during the October 1999 examination, and given the veteran's 
age and his sworn testimony, the Board finds that there is no 
reason to doubt that his condition remains at least similarly 
disabling.  

The Board concludes, however, that an evaluation in excess of 
40 percent under either Diagnostic Code 5307 or 5214, based 
on functional loss due to limitation of motion of the right 
wrist due to pain, is not warranted because the resulting 
impairment does not approximate severe residual impairment of 
muscle group VII and the limitation of motion is not greater 
than that is equivalent to favorable ankylosis of the right 
wrist.  Finally, because both codes are evaluating the 
veteran's right forearm disability based on limitation of 
motion, separate evaluations under these codes is not 
permitted, and instead, a single 30 percent rating is 
warranted for his musculoskeletal impairment.  See Esteban; 
38 C.F.R. § 4.14.

(ii)  Neurological impairment

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve of the major upper extremity warrants a 10 
percent rating; moderate incomplete paralysis warrants a 30 
percent rating; and severe incomplete paralysis warrants a 50 
percent evaluation.  

With complete paralysis of the median nerve, the hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence is seen, and the thumb is in 
the plane of the hand (ape hand).  38 C.F.R. § 4.124a.  
Pronation is incomplete and defective, there is an absence of 
flexion of the index finger and feeble flexion of the middle 
finger, a fist cannot be made, and the index and middle 
fingers remain extended.  Id.  The distal phalanx of the 
thumb cannot be flexed, and there is defective opposition and 
abduction of the thumb at right angles to the palm; the 
flexion of the wrist is weakened; and there is pain with 
trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of the median nerve, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree of impairment.  
38 C.F.R. § 4.124a, Note prior to Diagnostic Code 8510.  

Here, a longitudinal review of the record shows that the RO 
initially recognized that this disability was productive of 
neurological pathology when it established service connection 
in May 1945; in that rating action, the RO specifically 
included sensory loss of the fingers as part of the service-
connected impairment.  Further, the October 1999 VA 
examination report reflects the veteran had "significantly" 
reduced grip strength in the right hand (his PSI was only 4), 
with corresponding weakness.  

The March 2002 VA examiner similarly commented that the 
veteran had decreased grip strength and weakness of the right 
hand.  Significantly, the examiner who performed the April 
2002 VA orthopedic examination reported that the veteran had 
muscle wasting, i.e., atrophy, in the first dorsal 
interosseous in the web space between the right thumb and 
index finger, and that neurological testing revealed that he 
had right carpal tunnel syndrome.

In light of the foregoing, as well as the veteran's sworn 
April 2003 and April 2005 testimony that he had markedly 
diminished right hand grip strength and weakness, which 
caused him to drop objects or refrain from engaging in 
activities, the Board finds that veteran's residual 
neurological impairment most closely approximates moderate 
incomplete paralysis of the median nerve, and thus a separate 
30 percent rating under Diagnostic Code 8515 is warranted.

The Board further concludes, however, that because the 
veteran retains some use of his right hand, i.e., he is able 
to grasp and hold some objects, which shows that the 
preponderance of the is against a finding that the condition 
is productive of severe incomplete paralysis of the median 
nerve.

(iii)  Scar impairment

As discussed above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities.  To date, 
VA has not assigned a separate rating for the residual 
gunshot wound scar of the veteran's right forearm.

Here, the medical evidence shows that during the October 1999 
VA examination, the veteran denied having any symptoms 
stemming from the right forearm scar.  The examination 
revealed that the scar measured approximately 1.5 centimeters 
by 0.5 centimeters and was not tender.  The April 2002 VA 
muscles examination report reflects that the veteran had only 
a faint scar on his right forearm that was productive of no 
residual impairment.  During the April 2005 Board hearing, 
however, the veteran reported that the scar was mildly 
symptomatic.

Under former Diagnostic Code 7804, an evaluation of 10 
percent required that a superficial scar be tender and 
painful on objective demonstration.  In addition, former 
Diagnostic Code 7805 provided that the disability was to be 
rated based upon the limitation of function of the part 
affected.  In light of the above medical findings, and since 
the veteran has not asserted that the scars affects the 
functioning of the right arm, a compensable rating under 
former Diagnostic Codes 7804 or 7805 is not warranted.  

Pursuant to the revised criteria, analyzing the right forearm 
scar under Diagnostic Codes 7804 likewise does not yield a 
compensable rating because, as discussed above, it is neither 
tender nor painful on objective demonstration.  A compensable 
rating under Diagnostic Code 7805 is likewise not warranted 
because, as discussed above, the disability is not productive 
of limitation of motion of the right arm.  

Finally, because the evidence shows that the scar is not 
disfiguring, and given the size of the scar, the 
preponderance of the evidence is against the veteran's 
entitlement to a compensable rating under either former or 
revised Diagnostic Codes 7800 and 7801.

B.  Left forearm disability

(i).  Musculoskeletal impairment

As noted above, this condition is currently evaluated as 
noncompensably disabling under Diagnostic Code 5307.  Under 
this code, a noncompensable rating is warranted for slight 
residual injury to Muscle Group VII.  A 10 percent evaluation 
requires moderate residual injury.  If the condition affects 
the minor extremity, a 20 percent evaluation is warranted for 
moderately severe injury.  A 30 percent evaluation is 
warranted for severe injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5307.  The function of Muscle Group VII is flexion of 
the wrist and fingers.  Id.  

The veteran's left forearm disability could also be evaluated 
under Diagnostic Code 5215, which provides for a single 10 
percent evaluation when palmar flexion of the minor wrist is 
either limited in line with the forearm, or when dorsiflexion 
of the major wrist is less than 15 degrees.  

Here, the October 1999 revealed that the veteran's left wrist 
dorsiflexion was from zero to 45 degrees, and palmar flexion 
from zero to 40 degrees, and that the range of motion studies 
objectively produced "significant pain."  Further, although 
the veteran reported that his disability had worsened since 
the October 1999 VA examination, and the findings confirm 
increased disability, neither the March nor April 2002 VA 
examination reports contain range of motion studies.  As 
such, the Board finds that the October 1999 range of motion 
studies are adequate for rating purposes.  

In light of the Court's decision in DeLuca, although the 
range of motion findings do objectively show limitation of 
motion warranting a compensable rating under Diagnostic Code 
5215, given the examiner's report that the veteran exhibited 
evidence of significant pain, the Board concludes that the 
veteran's left forearm disability warrants a 10 percent 
rating under that code.

Applying DeLuca, the Board alternatively finds that given the 
October 1999 examiner's diagnosis and his comment that the 
range of motion studies objectively produced significant 
pain, the Board finds that the disability picture also most 
closely approximates moderate residual injury to Muscle Group 
VII, thus warranting a 10 percent evaluation under Diagnostic 
Code 5307.

The Board notes that this determination is also consistent 
with the findings and conclusion contained in the March and 
April 2002 VA examination reports.  Further, because the 
findings of those evaluations are similar to those elicited 
during the October 1999 examination, and given the veteran's 
age and his sworn testimony, the Board finds that there is no 
reason to doubt that his condition remains at least similarly 
disabling.  

The Board concludes, however, that an evaluation in excess of 
10 percent under either Diagnostic Code 5307, based on 
functional loss due to limitation of motion of the right 
wrist due to pain, is not warranted because the resulting 
impairment does not approximate or more nearly approximate 
moderate residual impairment of muscle group VII.  In this 
regard, the Board points out that the evidence has 
consistently shown, and the veteran has repeatedly reported, 
that his right forearm disability is more severely disabling 
than his left forearm disability.  Moreover, given the range 
of motion findings, the limitation of motion of the veteran's 
left wrist does not approximate ankylosis under Diagnostic 
Code 5214.  

Finally, because both Diagnostic Codes 5215 and 5307 evaluate 
the veteran's left forearm disability based on limitation of 
motion, separate evaluations under these codes is not 
permitted, and instead, a single 10 percent rating is 
warranted for his musculoskeletal impairment.  See Esteban; 
38 C.F.R. § 4.14.

(ii)  Neurological impairment

Under Diagnostic Code 8515, mild incomplete paralysis of the 
median nerve of the minor upper extremity warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; and severe incomplete paralysis warrants a 40 
percent evaluation.  

As discussed above, with complete paralysis of the median 
nerve, the hand is inclined to the ulnar side, the index and 
middle fingers are more extended than normally, considerable 
atrophy of the muscles of the thenar eminence is seen, and 
the thumb is in the plane of the hand (ape hand).  38 C.F.R. 
§ 4.124a.  Pronation is incomplete and defective, there is an 
absence of flexion of the index finger and feeble flexion of 
the middle finger, a fist cannot be made, and the index and 
middle fingers remain extended.  Id.  The distal phalanx of 
the thumb cannot be flexed, and there is defective opposition 
and abduction of the thumb at right angles to the palm; the 
flexion of the wrist is weakened; and there is pain with 
trophic disturbances.  Id.  

As noted above, the term "incomplete paralysis" indicates a 
degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis of the median nerve, 
whether the less than total paralysis is due to the varied 
level of the nerve lesion or to partial nerve regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree of impairment.  
38 C.F.R. § 4.124a, Note prior to Diagnostic Code 8510.  

Here, the October 1999 VA examination report shows the 
veteran had "significantly" reduced grip strength in the 
left hand (his PSI was only 7), with corresponding weakness.  
The March 2002 VA examiner similarly commented that, although 
not as severely diminished as compared to his right hand, the 
veteran had decreased grip strength and weakness of the left 
hand, and the April 2002 VA examiner noted that neurological 
testing revealed that he had left carpal tunnel syndrome.

In light of the foregoing, as well as the veteran's sworn 
April 2003 and April 2005 testimony, in which he testified 
that he had markedly diminished left hand grip strength and 
weakness, which caused him to drop objects or refrain from 
engaging in activities, the Board finds that veteran's 
residual neurological impairment stemming from this condition 
most closely approximates mild incomplete paralysis of the 
median nerve, and thus a separate 10 percent rating under 
Diagnostic Code 8515 is warranted.

The Board further concludes, however, that because unlike the 
veteran's right forearm disability there is no atrophy or 
muscle wasting, and given that he retains more muscle 
strength in this minor extremity than he has in his major 
extremity, and because the veteran retains some use of his 
right hand, i.e., he is able to grasp and hold some objects, 
the Board concludes that the preponderance of the is against 
a finding that the condition is productive of moderate 
incomplete paralysis of the median nerve.

(iii)  Scar impairment

As discussed above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities.  To date, 
VA has not assigned a separate rating for the residual 
gunshot wound scar of the veteran's left forearm.

Here, the medical evidence shows that during the October 1999 
VA examination, the veteran denied having any symptoms 
stemming from the scar.  The examination revealed that the 
scar measured approximately 2.0 centimeters by 0.5 
centimeters and was not tender.  Further, the April 2002 VA 
muscles examination report reflects that the veteran had only 
a faint scar on his right forearm that was productive of no 
residual impairment.  During the April 2005 VA examination, 
however, the veteran reported that the scar was mildly 
symptomatic.

Under former Diagnostic Code 7804, an evaluation of 10 
percent required that a superficial scar be tender and 
painful on objective demonstration.  In addition, former 
Diagnostic Code 7805 provided that the disability was to be 
rated based upon the limitation of function of the part 
affected.  In light of the above medical findings, and since 
the veteran has not asserted that the scars affects the 
functioning of the left arm, a compensable rating under 
former Diagnostic Codes 7804 or 7805 is not warranted.  

Pursuant to the revised criteria, analyzing the right forearm 
scar under Diagnostic Codes 7804 likewise does not yield a 
compensable rating because, as discussed above, it is neither 
tender nor painful on objective demonstration.  A compensable 
rating under Diagnostic Code 7805 is likewise not warranted 
because as discussed above the condition is not productive of 
limitation of motion of the left arm.  

Finally, because the evidence shows that the scar is not 
disfiguring, and given the size of the scar, the 
preponderance of the evidence is against the veteran's 
entitlement to a compensable rating under either former or 
revised Diagnostic Codes 7800 and 7801.

C.  Shrapnel wound scar of the left chest

As discussed above, effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities.  This 
condition is currently evaluated as noncompensably disabling 
under Diagnostic Code 7804.

Here, the medical evidence shows that, during the October 
1999 VA examination, the veteran denied having any symptoms 
stemming from the scar, and indeed, the examiner reported 
that he was unable to locate it; in fact he commented that it 
had apparently resolved, with no sign of adhesion, tissue 
loss or complaints of tenderness.  Similarly, the April 2002 
VA muscles examiner stated that the veteran had no impairment 
stemming from this disability.  Indeed, the Board notes that 
as far back as the March 1950 VA examination, the veteran 
reported that his shrapnel wound scar of the left chest 
"grown over and was no longer visible."  

Under former Diagnostic Code 7804, an evaluation of 10 
percent required that a superficial scar be tender and 
painful on objective demonstration.  In addition, former 
Diagnostic Code 7805 provided that the disability was to be 
rated based upon the limitation of function of the part 
affected.  In light of the above medical findings, and since 
the veteran has not asserted that the scars affects the 
functioning of his chest, a compensable rating under former 
Diagnostic Codes 7804 or 7805 is not warranted.  

Pursuant to the revised criteria, analyzing the right forearm 
scar under Diagnostic Codes 7804 likewise does not yield a 
compensable rating because, as discussed above, it is neither 
tender nor painful on objective demonstration.  A compensable 
rating under Diagnostic Code 7805 is likewise not warranted 
because, as discussed above, the condition is not productive 
of limitation of motion of the chest.  Further, because the 
evidence shows that the scar is essentially invisible, i.e., 
it is therefore not disfiguring is of very small size, the 
preponderance of the evidence is against the veteran's 
entitlement to a compensable rating under either former or 
revised Diagnostic Codes 7800 and 7801.

D.  Psychiatric disability

The veteran's anxiety reaction is currently rated as 
noncompensably disabling under Diagnostic Code 9400.  Under 
this code, a 30 percent evaluation is warranted when it is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is warranted when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's entitlement to an evaluation in excess of 30 
percent for his service-connected psychiatric disability.  In 
reaching this determination, the Board notes the March 2002 
VA psychiatric examination report reflects that the veteran 
did not exhibit evidence of tangentiality, loosening of 
associations or flight of ideas.  Further, although his 
memory was somewhat impaired, the veteran did not report 
having auditory, visual or tactile hallucinations or 
delusions.  In addition, although the veteran's affect was 
euthymic and he was mildly tearful, the examiner stated that 
the veteran did not report having any homicidal or suicidal 
ideation.  

The March 2002 examiner indicated, however, that due to the 
veteran's physical disabilities, most of which service 
connection has not been established, including his coronary 
artery disease, generalized arthritis throughout his body, 
hypertension, and bladder neck obstruction, the veteran spent 
much time at home and was depressed.  However, he maintained 
relationships with friends and family, many of which he spoke 
with by phone, and had a good relationship with his spouse.

Based on his review of the pertinent records and interview of 
the veteran, the examiner indicated that the veteran suffered 
from depression related to his physical impairment, which as 
noted above, largely involves conditions for which service 
connection has not been established.  In any event, the 
examiner estimated that the veteran's GAF score, which is an 
assessment of his overall psychiatric impairment, was 55.  In 
this regard, the Board observes that according to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 55 reflects moderate symptoms, including moderate 
social and occupational functioning, and the Board concludes 
that this impression most closely approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 9400.

In making this finding, the Board notes that this evaluation 
is consistent with the veteran's April 2003 and April 2005 
testimony; during these proceedings, he reported that as a 
consequence of his psychiatric disability he was very 
nervous; easily excited; had impaired memory and 
concentration; irritable and anxious; however, testified that 
slept well and had good relationships with his family, 
including his spouse.  

In addition, there is no evidence, either lay or medical, 
that shows that the veteran suffers from such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood.  In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim.

E.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is also no showing that the residuals of 
the veteran's service-connected right forearm disability, 
left forearm disability, shrapnel wound scar of the left 
chest and psychiatric disability warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Moreover, none of the disabilities has not been shown to 
warrant any, let alone, frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 30 percent rating for the veteran's right forearm 
musculoskeletal impairment is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate 30 percent rating for the veteran's right forearm 
neurological impairment is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate compensable rating for the veteran's right forearm 
disability scar is denied.

A separate 10 percent rating for the veteran's left forearm 
musculoskeletal impairment is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate 10 percent rating for the veteran's left forearm 
neurological impairment is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate compensable rating for the veteran's left forearm 
disability scar is denied.

A compensable rating for a shrapnel wound scar of the left 
chest is denied.

An increased rating for anxiety reaction is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


